Citation Nr: 1705377	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the glottis.

2.  Entitlement to service connection for tooth damage.

3.  Entitlement to service connection for a skin condition of the neck.

4.  Entitlement to service connection for a right ear condition.

5.  Entitlement to a temporary total rating for a period of convalescence for treatment for squamous cell carcinoma of the glottis pursuant to 38 C.F.R. § 4.30 (2016).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

These matters came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board denied the issues on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.

In June 2016, these matters were remanded to afford the Veteran a Board hearing.  In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In January 2010, the Defense Threat Reduction Agency (DTRA) notified the RO that the Veteran was a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.  A description of his participation activities was provided.  DTRA noted that its Nuclear Test Personnel Review Program had established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  It noted that those values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to the Veteran and ensuring that reported doses were not less than actual doses.  It pointed out that the reported doses are based on worst-case parameters and assumptions, not all of which a particular Veteran might have encountered.  It noted that assigning these parameters and assumptions was intended to adequately encompass any activities performed by the Veteran.  DTRA stated that the doses which the Veteran could have received during his participation on Operation TEAPOT were not more than an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the throat of alpha of 3 rem, and an internal committed dose to the throat of beta and gamma of 8 rem.  02/04/2010 Third Party Correspondence.

In April 2010, the Director, Radiation and Physical Exposures provided an opinion.  She noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer of the glottis.  She stated that the program calculated a 99th percentile value for the probability of causation of 18.02%.  She opined that it was unlikely that the Veteran's cancer of the glottis could be attributed to ionizing radiation during service.  04/14/2010 VA Memo.

In April 2010, the Director, Compensation and Pension Service provided an advisory opinion to the RO.  He noted that the Veteran was 20 years old when he was exposed to ionizing radiation, and that cancer of the glottis was diagnosed 52 years following that exposure.  He also noted that post-service exposure to carcinogens included smoking intermittently for 45 years from age 19 to age 64, with no other history of exposure to known carcinogens.  He opined that there was no reasonable possibility that the Veteran's cancer of the glottis resulted from his exposure to ionizing radiation during service.  04/22/2010 Medical Treatment Record-Government Facility.

Subsequent to these opinions, the Veteran has submitted additional evidence in support of his claims.  

Specifically, in his June 2012 substantive appeal, the Veteran argued that no programming could possibly calculate probabilities due to the amount of variables that were present during his exposure.  He stated that his fatigues were inundated with radioactive residue and that he breathed dust from his clothes until the day following the testing.  He indicated that he walked through the blast area the following day and was exposed for hours, breathing dust and picking up objects that were radioactive.  06/21/2010 VA 9 Appeal to Board of Appeals.

In a September 2013 submission, the Veteran asserted that his son had a degree in business management with a concentration in management information systems, and that his analysis of the data revealed grouping problems with regard to the bell distribution and the standard deviation, as well as the line of regression and the population dispersion.  He stated that gamma radiation traveling at the speed of light would penetrate any and all biological life in a deformation behavior.  He indicated that his teeth fell out during his forties and fifties.  He urged that squamous cell carcinoma was a type of skin cancer that was directly attributed to radiation poisoning, and that this cancer lodged in his throat after breathing air and dust contaminated with an eight kiloton blast from the test shot.  09/26/2013 VA 9 Appeal to Board of Appeals.

In a March 2015 appellate brief, the Veteran's representative cited to a report from the U.S. Department of Health and Human Services Agency for Toxic Substances & Disease Registry, which stated that alpha, beta, and gamma radiation had the ability to produce cancer in virtually every tissue and organ in laboratory animals.  The representative also cited the report's statement that after exposure to radiation, cancers may occur with some increasing frequency.  He noted that the report reflected that latency periods was increased when the exposed person was younger when exposed, and that humans exposed to 15 rad had an estimated doubling dose of cancers of radiosensitive tissues.  03/31/2015 Correspondence.

In October 2016, the Veteran, his son, and his daughter testified at a Board hearing and additional evidence was submitted in support of his claims.  10/13/2016 Hearing Transcript.  Specifically, the Veteran submitted a February 1984 report regarding Operation Teapot titled 'Analysis of Radiation Exposure, Third Marine Corps Provisional Atomic Exercise Brigade,' a law review article that contains a lay account of Operation Teapot, a document that compares cancer incidence and mortality in atomic bomb survivors, and a March 2007 study from the 'Radiation Effects Research Foundation' that discusses cancer incidences in atomic bomb survivors.  10/13/2016 Correspondence at 2, 55, 94, and 109.  

The Veteran also submitted November 2016 correspondence from S.R.B., M.D., which states that the Veteran informed him that he has had significant radiation exposure in service by being present at nuclear testing.  Dr. S.R.B. opined that this radiation exposure would have likely contributed to his cancer of the glottis, as well as fracturing and loss of teeth, thickness of skin in his submandibular area, as well as possible damage to his ulnar nerves.  12/07/2016 Medical Treatment Record-Non-Government Facility.

In light of the treatise evidence, lay statements, and medical opinion, the Board has determined that an addendum opinion should be sought from the Under Secretary for Benefits.  If necessary, an advisory medical opinion may be sought from the Under Secretary for Health.  38 C.F.R. § 3.311.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Under Secretary for Benefits review the virtual folder and provide a determination as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that the Veteran's squamous cell carcinoma of the glottis, tooth damage, skin condition of the neck, and a right ear condition, are due to exposure to ionizing radiation during service.  Please review and assess, as appropriate, the evidence submitted by the Veteran in October/December 2016.

If necessary, an advisory medical opinion may be sought from the Under Secretary for Health.  

2.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought remain denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



